Case: 20-40210     Document: 00515796491         Page: 1     Date Filed: 03/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 25, 2021
                                  No. 20-40210                           Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Wilbert Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:16-CR-74-5


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Wilbert Brown pleaded guilty to conspiracy to commit wire-fraud. He
   was sentenced to thirteen months in custody; three years of supervised
   release; and ordered to pay a $100 special assessment and $31,800 in
   restitution. The district court also imposed several special conditions of
   supervised release related to (1) payment of penalties, (2) financial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40210       Document: 00515796491           Page: 2    Date Filed: 03/25/2021




                                      No. 20-40210


   information,      (3) credit,   (4) gambling,     (5) psychoactive   substances,
   (6) participation in and payment for drug testing and treatment, and
   (7) participation in and payment for mental health treatment and
   prescriptions.
          Just over a year after Brown began his term of supervised release, it
   was revoked for violation of supervised-release conditions. At Brown’s
   revocation hearing, the magistrate judge recommended a sentence of twelve
   months in custody, two years of supervised release, the same mandatory and
   standard conditions included in the original sentence, the same special
   condition regarding restitution payment, and the special condition of living
   in a residential reentry center for 180 days after his release.
          The district judge orally sentenced Brown to serve fourteen months
   in custody, serve two years of supervised release, and pay $24,869.11 in
   restitution. In its written judgment, the court imposed the same mandatory
   and standard conditions as the original written judgment, the same criminal
   monetary penalties of a $100 special assessment and $31,800 in restitution,
   and the same special conditions. The written judgment imposed fourteen
   months in custody; two years of supervised release; and two new special
   conditions requiring home detention for 180 days and payment of $24,689.11
   in restitution.
          Brown challenges the $100 special assessment, the $31,800 restitution
   obligation, the special condition requiring payment of $24,689.11 in
   restitution, and conditions (2)–(6) of the original special conditions. We
   AFFIRM in part, VACATE in part, and REMAND for resentencing.
                                           I.
          A defendant has the same right to be present at his sentencing after
   revocation of supervised release that he has at his initial sentencing. United
   States v. Rodriguez, 23 F.3d 919, 921 (5th Cir. 1994) (acknowledging a




                                           2
Case: 20-40210      Document: 00515796491          Page: 3   Date Filed: 03/25/2021




                                    No. 20-40210


   defendant’s right to be present at sentencing in the context of a revocation
   hearing) (citing United States v. Moree, 928 F.2d 654, 655–56 (5th Cir. 1991)
   (acknowledging a defendant’s right to be present at resentencing and other
   proceedings expanding the sentence)). We apply one of two standards of
   review for sentencing appeals that are grounded in that right to be present.
   See United States v. Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (citing Fed. R.
   Crim. P. 52(b), 51(b)). If the defendant had no opportunity to object, we
   review for abuse of discretion; if he had the opportunity but failed to object,
   plain error review applies. United States v. Omigie, 977 F.3d 397, 406-07 (5th
   Cir. Oct. 7, 2020). Notice is deemed given where a condition is mandatory
   or where the court expressly states that it adopts the conditions listed in a
   document such as a presentencing report (PSR) which the defendant has had
   the opportunity to review.      See Diggles, 957 F.3d at 560 (“When the
   defendant confirms review of the PSR and sentencing goes forward, a court’s
   oral adoption of PSR-recommended conditions gives the defendant an
   opportunity to object.”) (citations omitted).
                                         II.
                                         A.
          Brown challenges the $100 special assessment. This special
   assessment was included in the written judgment imposed following Brown’s
   revocation hearing but was not orally announced. This fee is a mandatory
   special assessment on any individual convicted of a felony offense against the
   United States. 18 U.S.C. § 3013(a)(2)(A). Brown argues that because the
   special assessment is not mandatory under 18 U.S.C. § 3583, which governs
   the imposition and revocation of supervised release, under the Diggles
   framework the court was required to orally pronounce it at his revocation
   hearing. We disagree.




                                          3
Case: 20-40210        Document: 00515796491             Page: 4      Date Filed: 03/25/2021




                                         No. 20-40210


           Brown cites unpublished opinions from this circuit to argue that
   criminal monetary penalties, including special assessments and restitution,
   must be explicitly reimposed at the revocation stage or they disappear. But
   these unpublished summary opinions are not binding, nor are they
   persuasive 1. See United States v. Rodriguez-Albir, 612 F. App’x 783, 784 (5th
   Cir. 2015) (unpublished); see also United States v. Bernardez-Avila, 609 F.
   App’x 228, 229 (5th Cir. 2015) (unpublished); United States v. Gil-Perez, 605
   F. App’x 439, 439 (5th Cir. 2015) (unpublished); United States v. Orduna-
   Perales, 530 F. App’x 355, 356 (5th Cir. 2013) (unpublished)). A revocation
   sentence does not supplant a defendant’s original final sentence; it is treated
   as part of the original sentence. See United States v. Haymond, 139 S. Ct. 2369,
   2379-80 (2019) (plurality opinion) (“[A]n accused’s final sentence includes
   any supervised release sentence he may receive . . .. [S]upervised release
   punishments arise from and are ‘treat[ed] . . . as part of the penalty for the
   initial offense.’”) (quoting Johnson v. United States, 529 U.S. 694 (2000).
   This is further enforced by this court’s precedents that a defendant “may not
   use an appeal of [his] supervised release to attack [his] original sentence[.]”
   United States v. Hinson, 429 F.3d 114, 116 (5th Cir. 2005). To allow Brown
   to challenge the $100 special assessment upon appeal of the conditions of his
   supervised release after revocation would be to allow just that. This would
   also conflict with the clear Congressional emphasis on the finality of
   judgments. See 18 U.S.C. § 3582(b) (““Notwithstanding the fact that a
   sentence to imprisonment can subsequently be” “appealed,” “modified,”
   and “corrected,” “a judgment of conviction that includes such a sentence


           1
             Additionally, these unpublished cases are distinguishable on the ground that in
   each of them the Government conceded that a conflict existed between the oral and written
   sentences with regard to the $100 special assessment. See Rodriguez-Albir, 612 F. App’x at
   784; Gil-Perez, 605 F. App’x at 439; Bernardez-Avila, 609 F. App’x at 229; Orduna-Perales,
   530 F. App’x at 356.




                                               4
Case: 20-40210      Document: 00515796491           Page: 5    Date Filed: 03/25/2021




                                     No. 20-40210


   constitutes a final judgment for all other purposes.”).It is thus irrelevant that
   the $100 special assessment is not mandatory under 18 U.S.C. § 3583; it had
   already been imposed as part of the final judgment against Brown and need
   not have been reimposed at Brown’s revocation hearing.
                                          B.
          Brown also argues that there is a conflict as to the amount of
   restitution he is obligated to make. Unlike the special assessment, the
   requirement to pay restitution is a mandatory condition of supervised release.
   18 U.S.C. § 3583(d). But there is a distinction between a restitution penalty
   itself and a condition of supervised release to pay that restitution. A
   restitution penalty imposed as part of an original judgment remains
   unmodified by any supervised release conditions imposed upon revocation
   for the same reasons that pertain to the $100 special assessment. Here,
   Brown was originally ordered to pay a restitution penalty of $31,800, and
   payment of that penalty was a special condition of his original term of
   supervised release. Upon revocation, the district court orally pronounced
   the requirement to pay restitution in the amount of $24,869.11. However, it
   is unclear whether this pronouncement was intended to modify the amount
   of the original restitution penalty to $24,869.11, or to apply a new special
   condition to pay restitution in that amount to his second term of supervised
   release. The written revocation judgment is also unclear, as it includes both
   $24,869.11 and $31,800 under different headers.            We thus vacate the
   revocation judgment’s restitution order and remand this issue for
   clarification by the district court. See United States v. Juarez, 812 F.3d 432,
   437 (5th Cir. 2016) (remanding for resentencing when review of the record
   did not resolve ambiguity); accord United States v. Garcia, 604 F.3d 186, 191
   (2010).




                                          5
Case: 20-40210      Document: 00515796491           Page: 6     Date Filed: 03/25/2021




                                     No. 20-40210


                                          C.
          Of the nine special conditions of supervised release in the written
   judgment following revocation, Brown asserts that six were neither orally
   pronounced by the court at his revocation hearing nor required by statute:
   viz., (1) that he provide the probation officer with access to requested
   financial information to monitor payments and employment; (2) that he not
   incur new credit charges or open lines of credit without approval of the
   probation officer until any financial obligations have been paid in full; (3) that
   he not participate in any form of gambling until any financial obligations have
   been paid in full; (4) that he not purchase, possess, or use psychoactive
   substances; (5) that he participate in a program of testing and treatment for
   drug abuse, and pay any cost associated with drug testing and treatment; and
   (6) that he participate in mental health treatment programs, take prescribed
   medications, and pay costs associated with mental health treatment and
   testing.   The Government concedes that these six conditions were
   discretionary, that the district court was required to orally announced them,
   and that it did not. Because the government has thus waived any argument
   to the contrary, without addressing the underlying merits of Brown’s claims
   as to this issue, we agree that these six conditions constitute a conflict
   between the oral pronouncement and the written judgment and must be
   excised from the revocation judgment.
                                          D.
          Finally, while unraised by the parties, this court takes sua sponte
   judicial notice that the term of supervised release to which Brown was
   sentenced upon revocation exceeds the statutory maximum. See United
   States v. Broussard, 669 F.3d 537, 552 & n.10 (5th Cir. 2012) (noting that
   appellate courts may take judicial notice of errors which are obvious or
   seriously affect the fairness and integrity of judicial proceedings). Brown’s




                                           6
Case: 20-40210      Document: 00515796491         Page: 7   Date Filed: 03/25/2021




                                   No. 20-40210


   offense of conviction is a Class C felony and hence carries a statutory
   maximum supervised release term of three years (thirty-six months). 18
   U.S.C. §§ 1343, 1349; 18 U.S.C. § 3559(a)(3); 18 U.S.C. § 3583(b)(2). The
   maximum term of supervised release that may be imposed following the term
   of imprisonment is the statutory maximum term of supervised release
   applicable to Brown’s underlying offense minus any term of imprisonment
   imposed upon revocation. 18 U.S.C. § 3583(h). Because the district court
   sentenced Brown to a fourteen-month term of imprisonment upon
   revocation, the maximum term of supervised release that could be imposed
   thereafter was thus twenty-two months.         However, the district court
   sentenced Brown to a twenty-four-month term of supervised release. Thus,
   the length of the term of supervised release constitutes an illegal sentence
   and must be corrected. See United States v. Vera, 542 F.3d 457, 459 (5th Cir.
   2008).
                                       III.
            For the foregoing reasons we AFFIRM Brown’s sentence in part,
   VACATE in part and REMAND for resentencing not inconsistent with
   this opinion.




                                         7